Case: 21-1628    Document: 46     Page: 1   Filed: 11/10/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 KATHY J. COURTNEY,
                      Petitioner

                             v.

       EQUAL EMPLOYMENT OPPORTUNITY
                 COMMISSION,
                    Respondent
              ______________________

                        2021-1628
                  ______________________

    Petition for review of the Merit Systems Protection
 Board in No. DC-0752-20-0405-I-1.
                 ______________________

                Decided: November 10, 2021
                  ______________________

    KATHY J. COURTNEY, Raleigh, NC, pro se.

     EBONIE I. BRANCH, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for respondent. Also represented by BRIAN M.
 BOYNTON, MARTIN F. HOCKEY, JR., TARA K. HOGAN.
                   ______________________

    Before NEWMAN, SCHALL, and PROST, Circuit Judges.
Case: 21-1628    Document: 46     Page: 2    Filed: 11/10/2021




 2                                          COURTNEY   v. EEOC



 PER CURIAM.
     Kathy Courtney seeks review of a decision by the Merit
 Systems Protection Board (“Board”) affirming her removal
 from federal service for being absent without leave from
 March 25, 2019, to December 7, 2019. For the reasons dis-
 cussed below, we affirm the Board’s decision.
                        BACKGROUND
     Ms. Courtney was employed by the Equal Employment
 Opportunity Commission (“EEOC”) as an Equal Oppor-
 tunity Investigator. She was removed from her federal em-
 ployment effective December 7, 2019. Removal was
 premised on a charge of being absent without leave
 (“AWOL”) for several months.
      Ms. Courtney then appealed her removal to the Board.
 The administrative judge assigned to the case first deter-
 mined that the EEOC had proven its AWOL charge by a
 preponderance of the evidence. App’x 13. 1 The adminis-
 trative judge then determined that Ms. Courtney had
 failed to establish her affirmative defenses—that is, alle-
 gations of retaliation for EEO activity, discrimination
 based on disability, and harmful procedural errors.
 App’x 16–24. Third, the administrative judge determined
 that there was a nexus between the AWOL charge and the
 efficiency of the federal service because an “essential ele-
 ment of employment is to be on the job when one is ex-
 pected to be there.” App’x 25 (citation omitted). Finally,
 the administrative judge agreed that removal was appro-
 priate given the agency’s thorough Douglas analysis, which
 relied on the seriousness of Ms. Courtney’s misconduct, the
 length of her absence, and her supervisor’s statement re-
 garding a loss in confidence in her based on her failures to
 communicate. App’x 26. The administrative judge there-
 fore affirmed the EEOC’s removal decision, App’x 27, and


     1   “App’x” refers to Respondent’s corrected appendix.
Case: 21-1628     Document: 46    Page: 3   Filed: 11/10/2021




 COURTNEY   v. EEOC                                       3



 that affirmance became the final decision of the Board, see
 App’x 28, 32. Ms. Courtney then appealed to this court.
 We have jurisdiction over this appeal pursuant to 28 U.S.C.
 § 1295(a)(9).
                        DISCUSSION
     On appeal to us, Ms. Courtney contests the adequacy
 of the charge against her and argues that the EEOC’s re-
 moval process suffered from harmful procedural errors.
     Our review is limited by statute. We must affirm the
 Board’s decision unless it is (1) arbitrary, capricious, an
 abuse of discretion, or otherwise not in accordance with
 law; (2) obtained without procedures required by law, rule,
 or regulation having been followed; or (3) unsupported by
 substantial evidence. 5 U.S.C. § 7703(c); Yates v. MSPB,
 145 F.3d 1480, 1483 (Fed. Cir. 1998). We see none of these
 defects.
     The sole charge against Ms. Courtney was “Miscon-
 duct” because she was AWOL from the EEOC from
 March 25, 2019, to December 7, 2019. See App’x 70. “In
 order to prove a charge of AWOL, an agency must show by
 preponderant evidence that the employee was absent, and
 that [her] absence was not authorized or that [her] request
 for leave was properly denied.”         Noble v. USPS,
 556 F. App’x 941, 943 (Fed. Cir. 2013).
     The EEOC placed Ms. Courtney on AWOL status as of
 March 25, 2019, as she had not reported to work after her
 approved leave ended on February 19, 2019, and she had
 been told that failure to return would render her AWOL.
 App’x 3–5. The Board observed that Ms. Courtney did not
 dispute her absence from work from March 25, 2019,
 through her removal on December 7, 2019—nor her failure
 to request leave during that timeframe. App’x 13. The
 Board further observed that Ms. Courtney failed to provide
 medical documentation justifying her absence. App’x 13.
 Accordingly, the Board concluded that the EEOC had
Case: 21-1628    Document: 46     Page: 4    Filed: 11/10/2021




 4                                          COURTNEY   v. EEOC



 proven that Ms. Courtney was AWOL from March 25,
 2019, to December 7, 2019. App’x 13.
     Ms. Courtney argues that the EEOC failed to provide
 reasonable accommodations for her disability, without
 which she could not return. The Board considered and re-
 jected this argument. See App’x 3–4, 21. Specifically, it
 found that the agency granted every accommodation that
 Ms. Courtney had requested and informed her that she
 could make additional requests at any time. App’x 21. And
 it explained that Ms. Courtney had made general state-
 ments that she could not return to work without reasona-
 ble accommodations but had not indicated what else she
 wanted, nor how the already-provided accommodations
 were inadequate. App’x 21–22. The Board, having re-
 viewed the arguments and evidence, could find no specific
 reasonable accommodation that Ms. Courtney asked for
 that was not provided, and it concluded that the agency
 made “every effort” to assist her to perform her duties.
 App’x 22.      Accordingly, the Board determined that
 Ms. Courtney had not shown that the agency had pre-
 vented her from returning to work. App’x 22. These find-
 ings of fact are supported by substantial evidence.
     Ms. Courtney argues that the EEOC committed a pro-
 cedural error by citing Article 38 in its Notice of Proposed
 Removal but Article 39 in the Notice of Final Decision. See
 App’x 68 (Notice of Proposed Removal), 37 (Notice of Final
 Decision). These provisions are part of an applicable col-
 lective bargaining agreement (“CBA”) that concerns remov-
 als or adverse actions for different reasons. Ms. Courtney
 characterizes this change in citation as a due-process is-
 sue—and argues that the AWOL charge cannot sustain an
 Article 39 removal, which is premised on unacceptable per-
 formance, not misconduct. The citation error is apparent
 and is not excusable as a typographical error. However, it
 is also apparent, as seen throughout the proceedings, that
 this was a removal for misconduct, and Ms. Courtney so
 understood and responded on that basis. Article 38
Case: 21-1628     Document: 46     Page: 5    Filed: 11/10/2021




 COURTNEY   v. EEOC                                          5



 concerns removals for misconduct; Article 39 for unsatis-
 factory performance. This was a removal for misconduct.
 Nothing in the record suggests that Ms. Courtney’s re-
 moval was for unsatisfactory performance, and, indeed, the
 analysis in the proposed removal and the Notice of Final
 Decision both analyze a misconduct charge (including
 headings labeled “Misconduct”). See App’x 38–41, 68–71.
     Further, Ms. Courtney argues that the EEOC failed to
 provide due process in connection with her removal be-
 cause it did not provide enough time to reply to the Notice
 of Proposed Removal. She argues that she only received
 the July 23 Notice of Proposed Removal on August 6, and
 that she was entitled to more time to respond than she was
 given. She also argues that she had inadequate time to
 choose a hearing date after receiving the notice. The Board
 considered Ms. Courtney’s arguments about inadequate
 time to respond and found that she had raised these con-
 cerns with the EEOC, she had been given an extension past
 the response time required by statute, and she had submit-
 ted a full written response. App’x 23–24. The Board’s find-
 ings on this front are supported by substantial evidence.
 Further, the hearing-date issue is newly raised on appeal.
 See Michalic v. USPS, 25 F. App’x 974, 977 (Fed. Cir. 2001)
 (“Appellants from a Board decision may not raise argu-
 ments for the first time on appeal to this court.” (citing Ka-
 chanis v. Dep’t of the Treasury, 212 F.3d 1289, 1293
 (Fed. Cir. 2000)). Even so, Ms. Courtney herself requested
 a hearing date of August 13, 2019. The EEOC granted that
 hearing date, but Ms. Courtney informed them the day be-
 fore that she would not attend. App’x 63–65.
     Ms. Courtney also argues that the EEOC’s removal ac-
 tion was untimely because it was made effective before its
 approval date, in violation of the applicable rules. See
 Pet’r’s Mem. in Lieu of Arg. 1–2 (referencing “Guide to Pro-
 cessing Personnel Actions (GPPA) Chapter 4 Para-
 graph 4b(1)”). Ms. Courtney, however, does not appear to
 have raised this argument before the Board or even in her
Case: 21-1628    Document: 46      Page: 6    Filed: 11/10/2021




 6                                           COURTNEY   v. EEOC



 opening brief on appeal and has not provided enough detail
 for us to evaluate it.
      Finally, Ms. Courtney argues that the Board failed to
 consider the EEOC’s “history of CBA violations” in its de-
 cision—including, as she alleges, that it previously de-
 moted her, inaccurately reported her W2 tax information,
 and arbitrarily required her to transfer certain files when
 she transferred offices. Pet’r’s Br. 2. Even assuming that
 this information was before the Board and that the Board
 failed to consider it, we are not convinced that this would
 rise to the level of harmful error, as there does not appear
 to be a link between these alleged facts and the Board’s
 conclusions.
                        CONCLUSION
    We have considered Ms. Courtney’s remaining argu-
 ments but find them unpersuasive. For the reasons above,
 we affirm the Board’s decision.
                        AFFIRMED
                           COSTS
 No costs.